 


109 HR 2189 IH: To amend title II of the Social Security Act to eliminate the two-year waiting period for divorced spouse’s benefits following the divorce.
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2189 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Mrs. Lowey introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to eliminate the two-year waiting period for divorced spouse’s benefits following the divorce. 
 
 
1.Exemption from two-year waiting period for divorced spouse’s benefits following the divorce in cases of prior receipt of spouse’s benefits 
(a)Wife’s insurance benefitsSection 202(b)(5)(A) of the Social Security Act (42 U.S.C. 402(b)(5)(A)) is amended by striking divorced wife— and all that follows through shall be entitled and inserting divorced wife meets the requirements of subparagraphs (A) through (D) of paragraph (1), shall be entitled. 
(b)Husband’s insurance benefitsSection 202(c)(5)(A) of such Act (42 U.S.C. 402(c)(5)(A)) is amended by striking divorced husband— and all that follows through shall be entitled and inserting divorced husband meets the requirements of subparagraphs (A) through (D) of paragraph (1), shall be entitled. 
(c)Exemption from deductions on account of workSection 203(b)(2) of such Act (42 U.S.C. 403(b)(2)) is amended— 
(1)by striking (2)(A) Except as and all that follows through the benefit to which and inserting the following: (2) In any case in which any of the other persons referred to in paragraph (1)(B) is entitled to monthly benefits as a divorced spouse under subsection (b) or (c) of section 202 for any month, the benefit to which; and 
(2)by striking subparagraph (B). 
2.Effective dateThe amendments made by section 1 shall apply with respect to benefits for months after the date of the enactment of this Act. 
 
